Citation Nr: 9904576	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
hemilaminectomy at the fifth lumbar vertebra and first sacral 
vertebra with diskectomy and foraminotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The issue was certified as service connection for residuals 
of a hemilaminectomy.  Review of the file shows that service 
connection was denied in 1992 and 1994; appeals were not 
perfected.  Denial was final and could only be reopened if 
the veteran submitted new and material evidence.  38 U.S.C.A. 
§ § 5108 and 7105.  Therefore the Board construes issue to be 
whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a 
hemilaminectomy.  See Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  


REMAND

Service connection for a left thigh injury was granted in 
July 1996.  The disability was rated as noncompensable under 
diagnostic code 5314.  

The veteran contends that his current low back condition is 
secondary to his left leg injury.  The record discloses a 
recent VA examination.  This should be reviewed by the 
examining physician to determine the extent of the 
disability, including secondary complications.  

The veteran submitted a letter, dated June 1996, from the 
Social Security Administration (SSA) indicating that his 
disability benefits were going to be terminated.  In a 
variety of contexts, the United States Court of Veterans 
Appeals (Court) has emphasized the need to obtain and 
consider the SSA records.  This should be done.  


The case is REMANDED to the RO for the following:  

1.  The report of the October 1997 VA 
examination includes a reference to the 
"service-connected" back disorder.  It 
is not clear from the context whether the 
examiner was expressing an opinion that 
the back disorder was service-connected, 
or was merely repeating information 
provided by the veteran.  In this 
context, it should be noted that the 
history appears to have come solely from 
the veteran.  There is no mention of 
review of the claims file or service 
medical records.  Most significantly, 
there is no mention of the 1991 
industrial accident which was previously 
held to be the cause of the back 
symptomatology.  The claims folder should 
be referred to the examiner, Dr. Jafee, 
for clarification of his opinion.  

If Dr. Jafee is not available, another 
physician should review the claims folder 
and express an opinion.  If an opinion 
can not be expressed without another 
examination, such examination should be 
scheduled.  The physician should explain 
an opinion on the following:  

a.  Is it as likely as not that the 
current back disorder is the result of 
the injury in service?  

b.  Is it as likely as not that the 
current back disorder is caused by the 
service-connected left thigh disability?  

c.  Is it as likely as not that the 
current back disorder is aggravated by 
the service-connected left thigh 
disability, and if so, what part of the 
increased back disability is due to the 
thigh disorder?  

2.  The RO should obtain a complete copy 
of the veteran's medical records from 
the SSA and associate it with the claims 
folder.  

3.  The RO should not return the case to 
the Board until above actions have been 
completed by the RO and the VAMC.  


Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 5 -


